Herrick, J.
The plaintiff’s right of action had -accrued before the passage of chap. 665 of the Laws of 1900. That right of *605action is property (Gilbert v. Ackerman, 159 N. Y. 118; Hein v. Davidson, 96 id. 175; Dyett v. Hyman, 129 id. 351-357) and can only be taken from her by due process of law. Dyett v. Hyman, 129 N. Y. 351-357; Gilbert v. Ackerman, 159 id. 118.
A legislative enactment is not due process of law.
The clause in the Constitution that no person shall “ be deprived of life, liberty, or property without due process of law, * * * protects every essential incident to the enjoyment of those rights.” People v. King, 110 N. Y. 418-423. One of the essential incidents necessary to the enjoyment of this right of property is a remedy to enforce it. And to deprive her of that remedy, without substituting another and sufficient one in its stead, is to deprive her of her property.
By abolishing the village of Lansingburgh, the Legislature did not and could not destroy plaintiff’s right of action. Neither could it take away the remedy to enforce it, without substituting another, Dyett v. Hyman, 129 N. Y. 351-357. And it will not be held that it so intended, unless it plainly appears.
The plaintiff’s remedy was against the village of Lansing-burgh. But that no longer exists. The plaintiff must have a remedy somewhere, against some one, or she has been deprived of her property by legislative enactment. The village of Lansing-burgh has been merged in the city of Troy. The city of Troy is its legal successor, takes all its property, succeeds to all its powers, and I think we must hold that the Legislature intended that it should succeed to its liabilities to the plaintiff, rather than hold that it intended to do what it had no right to do, deprive the plaintiff of an essential incident to her property, the right to a remedy to enforce her cause of action.
As the successor to the rights, property and powers of the village of Lansingburgh, and of which said village has become a part, and through which in all essential particulars it still exists, I think the city of Troy, as such, should be substituted as a party defendant in place of the village which it has absorbed.
Motion granted, with ten dollars costs.